Citation Nr: 0928377	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, right knee injury, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to November 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the Veteran's claim of entitlement 
to an increased rating for service-connected postoperative 
residuals, right knee injury, evaluated as 20 percent 
disabling.  

In a VA Form 9 received in March 2005, the Veteran requested 
a hearing at the RO before a Veterans Law Judge.  However, in 
June 2008 he withdrew that request.  See 38 C.F.R. § 
20.702(e) (2008).  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) my be raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2008).  Such a claim for TDIU may be present in this 
case. See determination of the Social Security 
Administration, dated in August 2005; June 2007 VA 
examination report.   

It is referred to the RO for appropriate action, if needed.  


FINDING OF FACT

The Veteran's service-connected postoperative residuals, 
right knee injury, are shown to have been manifested by 
complaints that include pain, pathology that includes 
chondromalacia and arthritis, no recurrent subluxation or 
lateral instability, no less than 120 degrees of flexion, and 
extension to no less than -3 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected postoperative residuals, right knee injury, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased 
rating for service-connected postoperative residuals, right 
knee injury, currently evaluated as 20 percent disabling.  

In January 1971, the RO granted service connection for a 
right knee disability, evaluated as 10 percent disabling.  In 
February 1976, the RO denied a claim for an increased rating.  
The Veteran appealed, and in May 1978, the Board granted the 
claim to the extent that it assigned a 20 percent evaluation.  
The Board's decision was final.  See 38 U.S.C.A. § 7104(b). 
(West 2002).    

In December 2003, the Veteran filed a claim for an increased 
rating.  In January 2004, the RO denied the claim.  In 
November 2004, after additional evidence was received, the RO 
again denied the claim.  The Veteran has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2008), the Veteran's service treatment reports 
show that in late 1969, he injured his right knee when he 
fell off of a truck.  In 1970, he underwent an arthrotomy of 
the right knee.  The diagnoses were internal derangement, 
right knee, with tear, medial collateral ligament and partial 
tear, anterior cruciate ligament, and chondromalacia, right 
patella, mild, with post-surgical neuroma, infra-patellar 
nerve.  

As for the post-service medical evidence, a 1977 VA 
examination report contains a diagnosis of status post right 
knee injury and medial meniscectomy, with moderately severe 
residual pain, chondromalacia.  

The Board further notes that a report from the Social 
Security Administration (SSA), dated in August 2005, shows 
that the SSA determined that the Veteran was disabled as of 
October 2003, with a primary diagnosis of "osteoarthrosis 
and allied disorders," and a secondary diagnosis of 
"disorders of muscle, ligament and fascia."

Disability ratings are assigned under the criteria set forth 
in Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Disabilities must be viewed historically and 
the disability must be described in terms of the person's 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher 
ratings are assigned if the disability more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

In its November 2004 rating decision, the RO indicated that 
it has evaluated the Veteran's right knee disability under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5258.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, 
is rated as 20 percent disabling.  

The 20 percent evaluation is the maximum evaluation provided 
for under DC 5258.  The Board will therefore examine whether 
a rating in excess of 20 percent is warranted under another 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  

The following diagnostic codes are relevant to this claim: 

Under Diagnostic Code 5260, limitation of flexion to 15 
degrees is 30 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 20 
degrees is 30 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for "knee, other impairment of" with severe 
recurrent subluxation or lateral instability.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The relevant post-service medical evidence consists of VA and 
non-VA reports, dated between 2004 and 2008.  This evidence 
includes several VA examination reports, as well as VA 
progress notes.  These reports show that the Veteran's right 
knee has been shown to be productive of extension to no less 
than -3 degrees, and flexion to no less than 120 degrees.  
See June 2007 VA progress note.  

Given the foregoing, even with consideration of pain, the 
Board finds that the criteria for a rating in excess of 20 
percent under DC's 5260 and 5261 have not been met.  In 
addition, there is no evidence of right knee ankylosis for a 
higher rating under DC 5256.  

With regard to DC 5257, the January 2004 VA examination 
report shows that the Veteran's right knee was found to be 
"stable with good medial lateral stability and good A-P 
(anterior-posterior) stability."  A March 2004 VA progress 
note indicates that the right knee was stable; a February 
2005 VA progress note indicates that the right knee was 
"very stable."  An April 2004 VA magnetic resonance imaging 
(MRI) study notes intact cruciate and collateral ligaments, 
and a tear at the inferior surface of the posterior horn and 
body of the medial meniscus.  A VA examination report, dated 
in August 2005, notes that the medial and collateral 
ligaments were intact.  A June 2007 VA examination report 
notes that the medial and collateral ligaments were intact.  
A January 2008 VA progress note states that the knee was 
stable, with all ligaments intact.  

Given the foregoing, the Board finds that the evidence is 
insufficient to show severe recurrent subluxation or lateral 
instability of the right knee under DC 5257.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).   

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss at any time.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the medical evidence shows that the Veteran has repeatedly 
complained of such symptoms as right knee pain.  However, the 
medical evidence does not contain sufficient evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a rating 
in excess of 20 percent on the basis of functional loss due 
to pain.  In this regard, the January 2004 VA examination 
report shows that the Veteran complained that he could not 
stand more than ten to fifteen minutes, walk more than one 
block, kneel, squat, or run.  He complained of occasional 
swelling and locking.  On examination, the right knee gait 
was normal.  There were no neurological deficits.  X-rays 
were noted to show no residual evidence of fracture, a knee 
area that appears to have healed anatomically, "very mild" 
degenerative changes in the medial compartment, and a single 
screw in the proximal tibia.  The diagnosis was status post 
proximal tibial fracture with very mild traumatic arthritis, 
medial compartment, right knee.  A June 2005 examination 
report from R.W., M.D., notes 5/5 strength and a normal gait.  
The August 2005 VA examination report shows that the Veteran 
complained of right knee pain aggravated by bending, that he 
could not walk more than one block, or stand more than 15 
minutes, and that he occasionally used a cane.  On 
examination, the gait was antalgic.  He had heel-toe gait, 
and there was difficultly squatting.  There was pain at about 
90 degrees of flexion.  Strength was 5/5 and there was no 
sensory deficit.  The impression noted a worsening right knee 
disorder, with a meniscus tear, and it was noted that the 
Veteran had reported that he had given up his job as a result 
of his knee, and, "I think it is as likely as not an 
aggravation of his service connected injury."  

A June 2007 VA examination report shows that the Veteran 
complained of right knee pain aggravated by bending, with 
flare-ups almost every day that may last up to a few hours.  
He stated that he could not walk for more than a short 
distance, or stand for prolonged periods.  He denied using a 
cane or crutches.  On examination, gait was normal with a 
minimal favoring of the right lower extremity.  He could 
stand on his heels and toes and could squat, but he had some 
difficultly beyond a half-squat.  Strength in the quadriceps 
was 5/5.  The DeLuca factors were said to be "negative," 
with no decreased range of motion, no increased pain, no 
incoordination, and no lack of endurance or fatigue.  X-rays 
were noted to show medial joint compartment space narrowing 
with spiking of the proximal pole of the patella, and a 
retained screw, with no evidence of current fracture.  The 
diagnosis noted status post service-connected injury right 
knee and proximal tibia, patellofemoral chondromalacia, with 
"problems which affect the performance in his normal 
occupation as an upholsterer in that he could not stand for 
prolonged periods, squat, or lift furniture," and which 
"eventually caused him to retire."  

An April 2008 VA progress note shows that a physician 
discussed the Veteran's complaints of pain in detail.  The 
Veteran was noted to have a low back disorder and to have 
undergone a discectomy in February 2008.  The physician 
stated that the Veteran's "small meniscus tear cannot be 
causing this type of pain," and that, "I told him that I am 
absolutely certain that this is not causing his pain."  The 
physician noted that the Veteran's pain was "in the same 
pattern as the decompressed nerve root, so I think it is some 
residual."  

Finally, overall, the VA progress notes contain several 
findings of 5/5 strength in the left lower extremity, with 
one finding of 4/5 strength (in November 2007).  
  
In summary, even taking into account the notations of the 
Veteran's complaints of pain, and the findings as to 
functional impairment, there is no medical evidence showing 
that the Veteran has such symptoms as neurological impairment 
or incoordination, and the Board finds that, when the ranges 
of motion in the right knee are considered together with the 
evidence of functional loss due to right knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a rating in excess of 20 percent under either DC 
5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

In this regard, the Board has considered the SSA's 
determination, however, the diagnoses in the SSA's decision 
are vaguely described, and the Veterans is shown to have 
disorders for which service connection is nor currently in 
effect that include a right wrist disability, and a low back 
disability.  The SSA's underlying medical evidence has been 
discussed, and this evidence does not warrant an evaluation 
in excess of 20 percent based on functional loss.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of the right knee.   

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).   In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to 
assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.  Accordingly, the claim must be denied.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The medical evidence indicates that the Veteran has surgical 
scars on his right knee.  Thus, the Board has also considered 
whether a separate, compensable rating would be warranted for 
right knee scars.  However, in this case, the Veteran does 
not contend, and the evidence does not show, that a separate 
compensable rating is warranted for right knee scars.  Under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008), a 10 percent evaluation is warranted for superficial 
scars that are painful on examination.  In this case, there 
is no evidence to show that the Veteran has compensable 
manifestations of right knee scars.  Specifically, there are 
no findings of a symptomatic right knee scar.  See e.g., VA 
examination reports.  Thus, the assignment of a separate 10 
percent evaluation for the Veteran's right knee scars is not 
warranted.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in December 2003, and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (in November 2007 and June 2008).  

The VCAA notices did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence. 

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, the March 2005 Statement of the 
Case listed the relevant criteria for an increased rating.  
In addition, in May 2008, the RO sent the Veteran a notice in 
compliance with VA's duties as determined in Vazquez-Flores, 
which listed the relevant criteria for an increased rating.  
A submission from the Veteran's representative, dated in May 
2009, shows an accurate understanding of the issue.  These 
actions by VA indicate that a reasonable person could be 
expected to understand from the notices what was needed.  The 
actions of the Veteran's representative also indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, and show that the 
Veteran, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained, as well as records from 
the Social Security Administration, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


